Citation Nr: 0812285	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-37 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for history of right 
pyelonephritis, recurrent urinary tract infection, and 
urethral stenosis, claimed as a kidney condition.

2.  Entitlement to service connection for history of right 
pyelonephritis, recurrent urinary tract infection, and 
urethral stenosis, claimed as a kidney condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a June 2005 rating decision, the RO, in 
part, denied the veteran's claim for entitlement to service 
connection for history of right pyelonephritis, recurrent 
urinary tract infection, and urethral stenosis, claimed as a 
kidney condition on the basis that the material submitted was 
not new and material.

In a June 2007 supplemental statement of the case (SSOC), the 
RO reopened and then confirmed and continued the denial of 
the veteran's claim for entitlement to service connection for 
history of right pyelonephritis, recurrent urinary tract 
infection, and urethral stenosis, claimed as a kidney 
condition.

The Board notes that even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for history of right pyelonephritis, recurrent 
urinary tract infection, and urethral stenosis, claimed as a 
kidney condition.


FINDINGS OF FACT

1.  In a March 1974 rating decision, the RO denied 
entitlement to service connection for right kidney problems, 
repeated kidney infections, right ureteral reimplantation and 
constant right flank pain.  The veteran did not file a timely 
appeal with respect to this issue. 

2.  Evidence received since the March 1974 rating decision 
relates to a previously unestablished element of the claim 
and raises a reasonable possibility of substantiating the 
claim. 

3.  The veteran's has a current kidney disability that is 
causally related to service.  


CONCLUSIONS OF LAW

1.  The March 1974 decision which denied entitlement to 
service connection for right kidney problems, repeated kidney 
infections, right ureteral reimplantation and constant right 
flank pain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103. (2007).

2.  Evidence received since the March 1974 decision is new 
and material and the claim of entitlement to service 
connection for history of right pyelonephritis, recurrent 
urinary tract infection, and urethral stenosis, claimed as a 
kidney condition, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for history of right 
pyelonephritis, recurrent urinary tract infection, and 
urethral stenosis, claimed as a kidney condition are met.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen and grant the claims, further assistance is 
unnecessary to aid the veteran in substantiating her claims.  


I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for history of right 
pyelonephritis, recurrent urinary tract infection, and 
urethral stenosis, claimed as a kidney condition.

Analysis

A March 1974 rating decision denied service connection for 
right kidney problems, repeated kidney infections, right 
ureteral reimplantation and constant right flank pain on the 
basis that there was no abdominal tenderness and no CVA 
tenderness found on a February 1974 examination.  The RO 
essentially found that a current disability was not shown.  
The veteran did not appeal the March 1974 rating decision 
within a year, and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for history of right pyelonephritis, recurrent urinary tract 
infection, and urethral stenosis, claimed as a kidney 
condition.  38 U.S.C.A. § 5108.

In February 2005, the veteran filed an application to reopen 
the claim for entitlement to service connection.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the March 1974 decision includes a 
June 2007 VA examination.  The VA examiner noted that the 
veteran had residual right kidney scarring and atrophy that 
were based on a review of a medical chart.  The veteran also 
had increased renal insufficiency with increased blood urea 
nitrogen (BUN) Creatine ratio.

The June 2007 VA examiner's statement pertains to the 
previously unestablished element of a current disability, and 
raises a reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been submitted and 
the claim for service connection for history of right 
pyelonephritis, recurrent urinary tract infection, and 
urethral stenosis, claimed as a kidney condition is reopened.   


II.  Entitlement to service connection for history of right 
pyelonephritis, recurrent urinary tract infection, and 
urethral stenosis, claimed as a kidney condition.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are significant for 
treatment of recurrent urinary tract infections with right 
pyelonephritis on numerous occasions.  In an April 1973 
treatment note, the veteran reported recurrent bouts of 
urinary tract infections for the last year and a half.  The 
diagnosis was recurrent urinary tract infections.

In February 1974 the veteran underwent a VA examination.  The 
examiner stated that the veteran had a history of a recurrent 
urinary tract infection with a right pyelonephritis.  The 
veteran underwent a right ureteral reimplantation.  There had 
been no episodes of frequency, urgency or dysuria since her 
surgery.  There was a well healed scar but no abdominal 
tenderness, masses or spasm.  There was no CVA tenderness.

In September 2006 the veteran underwent a renal ultrasound at 
the Hampton, Virginia VA Medical Center (VAMC).  No definite 
abnormalities were demonstrated.

In June 2007 the veteran underwent a VA examination.  The 
examiner noted that the veteran had right pyelonephritis and 
urinary tract infections from 1971 to 1973.  The veteran 
reported that her residual functional impairment was that she 
still urinated quite frequently as a result from the scarring 
of her kidneys.  She underwent right ureteral reimplantation 
in 1973 as a result of urethral stenosis.  While the examiner 
stated that the veteran's conditions of right pyelonephritis 
for urinary tract infections and urethral stenosis had 
resolved, she noted that the veteran had residual right 
kidney scarring atrophy as well as renal insufficiency with 
increased BUN Creatine ratio.  

The examiner also noted that the veteran's hypertension was 
due to kidney scarring and atrophy of the kidney, which was 
secondary to recurrent episodes of pyelonephritis, reflux and 
urethral stenosis.  The examiner stated that all of the 
veteran's conditions are service related.  She concluded that 
the veteran's recurrent episodes of pyelonephritis and 
urinary tract infections resulted in kidney scarring and 
atrophy.

Analysis

The veteran's service medical records are significant as they 
show treatment for recurrent urinary tract infections.  
Therefore, the element of an in-service injury is satisfied.

The June 2007 VA examiner stated that while the right 
pyelonephritis, urinary tract infections and urethral 
stenosis had resolved; the veteran had residual right kidney 
scarring atrophy as well as renal insufficiency with 
increased BUN Creatine ratio.  There is, thus, competent 
evidence of a current disability.

The June 2007 VA examination provides competent evidence of a 
link between a current kidney condition and service.  
Specifically, the June 2007 VA examiner stated that the 
veteran's kidney scarring and atrophy of the kidney were 
service related.  There is no competent opinion to the 
contrary.

Resolving reasonable doubt in the veteran's favor, the 
evidence shows a kidney condition in service, a continued 
kidney condition and a relationship between the current 
disability and service.  Accordingly, entitlement to service 
connection is established.  38 U.S.C.A. § 5107(b) (West 
2002).



ORDER

New and material evidence has been submitted and the claim 
for service connection for history of right pyelonephritis, 
recurrent urinary tract infection, and urethral stenosis, 
claimed as a kidney condition is reopened..

Entitlement to service connection for history of right 
pyelonephritis, recurrent urinary tract infection, and 
urethral stenosis, claimed as a kidney condition is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


